Exhibit 10.10

 

ALL ASSETS DEBENTURE

 

GIVEN BY

 

XCEL POWER SYSTEMS LIMITED

 

IN FAVOUR OF

 

LLOYDS TSB COMMERCIAL FINANCE LIMITED

 

1

--------------------------------------------------------------------------------


 

ORDER OF CLAUSES

 

1.

 

Covenant to Pay

 

 

 

2.

 

Charging Provisions

 

 

 

3.

 

Restrictions

 

 

 

4.

 

Dealings with Non Vesting and Other Invoices and bank accounts

 

 

 

5.

 

General Covenants

 

 

 

6.

 

Further Assurance and Power of Attorney

 

 

 

7.

 

Enforcement

 

 

 

8.

 

Appointment of Receiver

 

 

 

9.

 

Powers on Enforcement

 

 

 

10.

 

LTSBCF’s Powers and Protections

 

 

 

11.

 

Application of Monies

 

 

 

12.

 

Protection of Third Parties

 

 

 

13.

 

Continuing and Additional Security

 

 

 

14.

 

Expenses and Indemnities

 

 

 

15.

 

Payments

 

 

 

16.

 

Discharge

 

 

 

17.

 

Transfers and Disclosures

 

 

 

18.

 

Miscellaneous

 

 

 

19.

 

Service of Notices and Process

 

 

 

20.

 

Jurisdiction

 

 

 

21.

 

Definitions and Interpretation

 

2

--------------------------------------------------------------------------------


 

THIS DEBENTURE is made on

 

2010

 

BY

 

(1) XCEL POWER SYSTEMS LIMITED (Company Number 00575679) whose registered office
is at Brunswick Road, Cobbs Wood, Ashford, Kent, TN23 1EB; (“the Chargor”) and

 

(2) LLOYDS TSB COMMERCIAL FINANCE LIMITED (Company Number 733011) whose
registered office is at No 1 Brookhill Way, Banbury, Oxon, OX16 3EL  (“LTSBCF”).

 

1.                                       COVENANT TO PAY

 

1.1                                 The Chargor agrees with LTSBCF that it will
pay and/or discharge the Secured Liabilities when the same are due and payable.

 

2.                                       CHARGING PROVISIONS

 

2.1                                 As continuing security for the payment
and/or discharge of the Secured Liabilities, the Chargor with full title
guarantee charges to LTSBCF:

 

2.1.1                                              by way of legal mortgage, the
property (if any) described in Schedule 2;

 

2.1.2                                              by way of  fixed charge any
freehold or leasehold property (excluding any property charged by clause 2.1.1)
now and in the future owned by the Chargor or in which the Chargor may have an
interest;

 

2.1.3                                              by way of fixed charge, all
buildings, fixtures and fittings (including trade fixtures and fittings) from
time to time in, on or attached to any of the Chargor’s freehold or leasehold
property;

 

2.1.4                                              by way of fixed charge all
the Chargor’s plant and machinery and other equipment listed in Schedule 3 and
all spare parts, replacements, modifications and additions for or to such
Equipment and the benefit of all manuals, instructions, warranties and
maintenance agreements relating to such Equipment;

 

2.1.5                                              by way of fixed charge, any
other plant, machinery, vehicles, computer equipment, furniture, tools and other
equipment not disposed of in the ordinary course of the Chargor’s business  not
listed in Schedule 3 and all spare parts, replacements, modifications and
additions for or to such Equipment and the benefit of all manuals, instructions,
warranties and maintenance agreements relating to such Equipment;

 

2.1.6                                              by way of fixed charge, all
Non Vesting Invoices and all cash in respect thereof;

 

2.1.7                                              by way of fixed charge, all
Other Invoices required by LTSBCF to be paid into a Nominated Account and all
cash in respect thereof;

 

2.1.8                                              by way of fixed charge, any
credit balance on any Nominated Account;

 

2.1.9                                              by way of fixed charge, all
the Chargor’s goodwill and uncalled capital  present and future;

 

2.1.10                                        by way of fixed charge, all the
Chargor’s Intellectual Property from time to time not disposed of in the
ordinary course of the Chargor’s business;

 

3

--------------------------------------------------------------------------------


 

2.1.11                                        by way of fixed charge, all
Securities from time to time owned by the Chargor or in which it has an
interest;

 

2.1.12                                        by way of fixed charge, all loan
capital, indebtedness or liabilities on any account or in any manner owing to
the Chargor from any Subsidiary of the Chargor or a member of the Chargor’s
Group;

 

2.1.13                                        by way of fixed charge, all the
Chargor’s rights and claims (including to the return of premiums) under all
insurance policies in which the Chargor has an interest from time to time;

 

2.1.14                                        by way of floating charge, all the
Chargor’s property, assets and rights from time to time not subject to a fixed
charge under this Debenture (including any property or assets situated in
Scotland).

 

2.2                                 The floating charge created by Clause 2.1.14
is a qualifying floating charge in accordance with paragraph 14 of Schedule B1
Insolvency Act.

 

2.3                                 The floating charge created by this
Debenture will automatically without notice be converted into a fixed charge
over those assets concerned:

 

2.3.1                                              if, without LTSBCF’s prior
written consent, the Chargor creates or attempts to create any Security Interest
(other than a Permitted Security Interest) over all or any of its assets charged
by way of floating charge; or

 

2.3.2                                              if any person levies or
attempts to levy any distress, execution or other process against such assets;
or

 

2.3.3                                              if any person presents a
petition to wind up the Chargor or applies for an administration order;

 

2.3.4                                              upon the enforcement of this
Debenture.

 

2.4                                 LTSBCF may by notice to the Chargor at any
time convert the floating charge created by Clause 2.1.14 into a fixed charge as
regards any of the assets specified in the notice.

 

3.                                       RESTRICTIONS

 

3.1                                 The Chargor agrees with LTSBCF that it will
not, without LTSBCF’s prior written consent:

 

3.1.1                                              create or permit to subsist,
in favour of any person other than LTSBCF, any Security Interest on the Charged
Assets, except for any Permitted Security Interest;

 

3.1.2                                              Dispose or agree to Dispose
of any Charged Assets charged by way of fixed charge;

 

3.1.3                                              Dispose of any Charged Assets
charged by way of floating charge other than for market value in the ordinary
course of business.

 

3.2                                 The Chargor consents to LTSBCF applying to
the Land Registry in form RX1 to register the following restriction against each
of the titles specified in Schedule 2 or which is the subject of first
registration of title:

 

4

--------------------------------------------------------------------------------


 

“RESTRICTION

 

No disposition of the registered estate by the proprietor of the registered
estate or by the proprietor of any registered charge is to be registered without
a written consent signed by the proprietor of the charge dated
                               in favour of Lloyds TSB Commercial Finance
Limited referred to in the charges register or its solicitors”

 

4.                                       DEALINGS WITH NON VESTING AND OTHER
INVOICES AND BANK ACCOUNTS

 

4.1                                 The Chargor agrees with LTSBCF that it will:

 

4.1.1                                              in relation to Non Vesting
Invoices:

 

4.1.1.1                                                      observe and perform
all the warranties and covenants given by it in the Receivables Finance
Agreement;

 

4.1.1.2                                                      procure that all
Remittances are paid into the Trust Account or any other account nominated by
LTSBCF from time to time;

 

4.1.2                                                in relation to Other
Invoices:

 

4.1.2.1                                                      on LTSBCF’s
request, send to it details of all Other Invoices including the identity of the
debtor, the amount owing and the due date for payment;

 

4.1.2.2                                                      not compromise,
compound or release them, exercise (or allow any other person to exercise) set
off against them or otherwise deal or dispose of them:

 

4.1.2.3                                                      not waive any right
of recovery or do or omit to do anything which may delay or prejudice recovery;

 

4.1.2.4                                                      not extend the due
date for payment (other than by way of normal trade credit in the ordinary
course of business);

 

4.1.2.5                                                      not assign, factor
or discount them;

 

4.1.2.6                                                      collect them in the
ordinary course of its business or in accordance with any directions given by
LTSBCF from time to time; and

 

4.1.2.7                                                      unless or until
LTSBCF requires otherwise, procure that all Remittances are paid into its
current account with its bankers advised to LTSBCF from time to time.

 

4.1.3                                              if requested by LTSBCF, open
such bank accounts (including separate designated accounts,  blocked accounts or
trust accounts) in the name of the Chargor with such mandates as LTSBCF may
specify; and if requested by LTSBCF, procure that all Remittances in respect of
its Other Invoices are paid into such bank accounts and only deal with the
monies in any such account in accordance with the written directions of LTSBCF
from time to time (subject only to such rights as the bank at which the account
is held may have in respect thereof);

 

5

--------------------------------------------------------------------------------


 

4.1.4                                              on LTSBCF’s demand execute an
assignment of any Other Invoices or Non-Vesting Invoices in such form as LTSBCF
may require and serve notice thereof on the relevant debtors.

 

4.1.5                                              upon crystallisation of the
floating charge in clause 2.1.14 not pay or otherwise deal with the monies in
any of the Chargor’s bank accounts except in accordance with any written
directions LTSBCF may give from time to time (subject to any rights which the
bank at which the account is held has in respect thereof).

 

5.                                       GENERAL COVENANTS

 

5.1                                 The Chargor agrees with LTSBCF that it will:

 

CONDUCT OF BUSINESS

 

5.1.1                                             immediately it becomes aware
thereof, provide LTSBCF with details of any litigation, arbitration or
administrative proceedings in progress, pending or, to the knowledge of the
Chargor, threatened against it, which might have a material adverse effect on
the Charged Assets or the Chargor’s ability to perform its obligations under
this Debenture;

 

5.1.2                                             conduct its business so that
its centre of main interest (for the purposes of Council Regulation (EC)
No. 1346/2000) is located at all times in England and Wales and not move its
centre of main interest to another jurisdiction without LTSBCF’s prior written
consent.

 

5.1.3                                             punctually pay those debts and
liabilities which would, on the winding up of the Chargor, have priority over
the Security Interests created by this Debenture;

 

5.1.4                                             inform LTSBCF if it acquires
any Property, a subsidiary or any other material asset;

 

5.1.5                                             not permit any person to
become entitled to any proprietary right or interest which might affect the
value of the assets subject to the fixed charges created by this Debenture;

 

INSURANCE

 

5.1.6                                             keep those Charged Assets that
are of an insurable nature comprehensively insured against loss (including loss
of rent and profits) or damage by fire and other risks usually insured against
by prudent businesses or that LTSBCF reasonably requires to their full
replacement or reinstatement value  with insurers approved by LTSBCF;

 

5.1.7                                             procure that LTSBCF’s interest
is noted on such insurance policies and produce to LTSBCF the receipts (or other
evidence) for each current premium on its request; failing such production
LTSBCF may assume that such insurance has lapsed and exercise its rights under
clause 5.4;

 

5.1.8                                             maintain third party and
public liability insurance;

 

6

--------------------------------------------------------------------------------


 

REAL PROPERTY

 

5.1.9                                             keep all Property in good and
substantial repair and allow LTSBCF access, at all reasonable times, to view the
condition of its Property;

 

5.1.10                                       observe and perform all restrictive
and other covenants and stipulations for the time being affecting the Property
or its use or enjoyment;

 

5.1.11                                       comply in all material respects
with all statutory and regulatory obligations relating to the Property;

 

5.1.12                                       comply with all Environmental Laws
and Environmental Licences applicable to the Property and its business and
promptly, on LTSBCF’s request, provide it with copies of any Environmental
Licences;

 

5.1.13                                       upon becoming aware thereof, notify
LTSBCF of any Environmental Claim made or threatened against the Chargor and any
condition imposed pursuant to any Environmental Licence or Environmental Law
which requires the Chargor to incur any capital expenditure or materially alter
the nature or manner of conduct of its business;

 

5.1.14                                       observe and perform all the
lessee’s covenants in any lease under which any Property is held and enforce the
observance and performance of all obligations of other persons under any lease
or licence granted by it;

 

5.1.15                                       subject to the requirements of the
holder of any prior Permitted Security Interest or of any landlord, deposit with
LTSBCF all deeds to and a copy of the insurance of the Property;

 

5.1.16                                       grant LTSBCF or its solicitors, on
request, all reasonable facilities to enable it or them to carry out, at the
Chargor’s expense, such investigation of title to the Property and enquiries
about it as would be carried out by a prudent mortgagee;

 

5.1.17                                       punctually pay and indemnify LTSBCF
and any Receiver or Administrator against all rent, rates, taxes, charges and
any other outgoings payable in respect of the Property and promptly produce the
receipts for them to LTSBCF upon  its request;

 

5.1.18                                       in relation to any Property, not,
without LTSBCF’s prior written consent:

 

5.1.18.1                                               part with or share
possession or occupation;

 

5.1.18.2                                               grant or extend any lease
or licence or agreement for the same;

 

5.1.18.3                                               grant any licence or
permission to any tenant, licencee or other occupier to assign, underlet, part
with possession or occupation;

 

5.1.18.4                                               forfeit, determine,
accept or agree to accept the surrender of any lease granted by it;

 

5.1.18.5                                               vary the terms of any
lease or licence granted by it;

 

5.1.18.6                                               agree any rent review of
any lease or licence granted by it;

 

5.1.18.7                                               surrender (or agree to
surrender), any leasehold interest held by it or allow such interest to be
forfeited;

 

7

--------------------------------------------------------------------------------


 

5.1.18.8                                               make or allow any
material change of use or any development within the Town and Country Planning
Acts;

 

5.1.18.9                                               create or permit to arise
any interest having overriding effect;

 

5.1.18.10                                         permit any person to become
entitled to any right, easement, covenant or other matter which might adversely
affect the use, value or marketability of the Property;

 

EQUIPMENT

 

5.1.19

 

maintain the Equipment in good and substantial repair and serviceable condition
and (where applicable) ensure that it is properly and regularly serviced in
accordance with any relevant warranties or manuals;

 

 

 

5.1.20

 

only permit the Equipment to be used or handled by individuals who are properly
qualified and trained and not allow it to be overloaded or to be used for any
purpose for which it is not designed or reasonably suitable and take all
reasonable precautions to protect the Equipment from deterioration or damage;

 

 

 

5.1.21

 

obtain all necessary certificates, licences, permits and authorisations from
time to time required for the use and/or operation of the Equipment and not to
do or permit to be done any act or omission whereby the Equipment or its use
would contravene any legislation or regulations for the time being in force;

 

 

 

5.1.22

 

not, without LTSBCF’s prior written consent, make any modification (or permit
any modification to be made) to the Equipment if the effect of such modification
may be, in LTSBCF’s opinion, to reduce the value of the Equipment;

 

 

 

5.1.23

 

notify LTSBCF of any material loss, theft, damage or destruction of the
Equipment; and

 

 

 

5.1.24

 

inform LTSBCF of any change in the location, condition, use or operation of the
Equipment and permit any persons designated by LTSBCF at all reasonably times to
inspect, examine and photograph the Equipment and all records maintained in
connection with it.

 

 

 

5.1.25

 

if requested by LTSBCF, keep prominently affixed to each item of Equipment
plates, labels or such other means of identification or notification as LTSBCF
requires showing that the Equipment is subject to this security and not remove,
obscure or deface the same or permit the same to be removed, obscured or
defaced; and

 

 

 

5.1.26

 

prevent the Equipment from being distrained for any rent, rates or other
outgoings or from being taken under execution;

 

 

 

5.1.27

 

punctually pay and indemnify LTSBCF and any Receiver or Administrator against
any assessments, fees and charges in respect of the Equipment;

 

INTELLECTUAL PROPERTY

 

5.1.28

 

protect its Intellectual Property against theft, loss, copying or unauthorised
use by third parties and upon becoming aware of any infringement of or challenge
to, its Intellectual Property, inform LTSBCF and take (or permit LTSBCF in the
name but at the expense of the Chargor to take) whatever

 

8

--------------------------------------------------------------------------------


 

 

 

action is necessary to prevent such infringement or  challenge or to recover
damages;

 

 

 

5.1.29

 

take all necessary actions (including obtaining all necessary registrations and
paying all applicable renewal and licence fees) to ensure that the Intellectual
Property to which the Chargor is or may become entitled is valid and subsisting
and remains owned by the Chargor and not allow any Intellectual Property to be
abandoned, cancelled or to lapse; if any Intellectual Property shall at any time
lapse or become void, it will do everything necessary to restore such
Intellectual Property to the Chargor;

 

SECURITIES

 

5.1.30

 

pay all calls in respect of any Securities (it being acknowledged by the Chargor
that LTSBCF shall not incur any liability whatsoever for such monies);

 

 

 

5.1.31

 

deposit with LTSBCF all certificates or other documents of title in respect of
the Securities, together with duly executed transfers or assignments thereof
with the name of the transferee left blank; (it being acknowledged that LTSBCF
may at any time register the Securities either in its own name or in the name of
nominees selected by it).

 

5.2                                 The Chargor represents and warrants to
LTSBCF that:

 

5.2.1

 

the Chargor has acquired, maintained and complied with all Environmental
Licences (if any) needed for its use or occupation of its Property or for the
conduct of its business and has not done or permitted any act or omission
whereby its Environmental Licences (if any) could be varied or revoked;

 

 

 

5.2.2

 

so far as the Chargor is aware, there has been no discharge, spillage, release
or emission of any prescribed, dangerous, noxious or offensive substance or any
controlled waste on, into or from its Property or any adjoining premises; and no
such substances or any controlled waste have been stored or disposed of on the
Property or, so far as the Chargor is aware, in any adjoining premises except in
accordance with the requirements of the applicable Environmental Laws;

 

 

 

5.2.3

 

the Chargor is not in breach of and has not incurred or become subject to any
civil or criminal liability under any Environmental Laws or the terms of any
Environmental Licence and it has not done anything or omitted to do anything
which could result in any liability being imposed on LTSBCF under any
Environmental Law.

 

5.3                                 If the Chargor holds a leasehold interest in
any Property and is required either to insure or to reimburse the landlord for
the insurance premium paid by him then, provided that upon LTSBCF’s request, it
produces evidence satisfactory to LTSBCF that it or the landlord has complied
with its obligations to insure that Property in accordance with the terms of the
lease, the Chargor shall be treated as having complied with its insuring
obligation in this Debenture.

 

5.4                                 If the Chargor fails to comply with any of
its obligations under this Debenture (including failing to insure or repair any
Property or Equipment) the Chargor irrevocably authorises LTSBCF (and any agent
appointed by it) to make good such failure on its behalf.  For this purpose the
Chargor authorises LTSBCF (and any agent appointed by it) to enter into its
Property.  LTSBCF shall not become liable as mortgagee in possession as a result
of any action taken by it under this clause. All costs

 

9

--------------------------------------------------------------------------------


 

and expenses incurred by LTSBCF pursuant to this authority shall be reimbursed
by the Chargor to LTSBCF on its demand.

 

6.                                       FURTHER ASSURANCE AND POWER OF ATTORNEY

 

6.1                                 The Chargor will, upon LTSBCF’s request,
grant it such further Security Interests in the Charged Assets in such form and
on such terms as LTSBCF may require and do whatever other acts or things LTSBCF
may require in relation to the Charged Assets in order to secure the Secured
Liabilities, to perfect or protect the Security Interests created by this
Debenture or to facilitate the realisation of the Charged Assets.

 

6.2                                 The Chargor by way of security irrevocably
appoints LTSBCF and any Receiver severally to be its attorneys in its name and
on its behalf to:

 

6.2.1                                            do all things which the Chargor
may be required to do under this Debenture;

 

6.2.2                                            sign, execute, and deliver and
otherwise perfect any security required to be executed pursuant to clause 6.1;
and

 

6.2.3                                            sign, execute, deliver and
complete any deeds, instruments or other documents and to do all acts and things
which may be required to enable LTSBCF or any Receiver to exercise their powers
under this Debenture, or to perfect or vest in LTSBCF, its nominees or any
purchaser, title to any Charged Assets or which they may deem expedient in
connection with the getting in, disposal, or realisation of any or the exercise
of any other power under this Debenture.

 

Each attorney may appoint a substitute or delegate his authority.  The Chargor
ratifies and confirms (and agrees to ratify and confirm) anything which an
attorney does under the power of attorney in this clause 6.

 

7.                                       ENFORCEMENT

 

7.1                                 At any time after a Default LTSBCF may with
or without further notice to the Chargor:

 

7.1.1                                             appoint an Administrator of
the Chargor in accordance with the Insolvency Act 1986;

 

7.1.2                                             appoint a Receiver to any of
the Charged Assets, provided that they comprise less than the whole or
substantially the whole of the Chargor’s assets (within the meaning of section
29 Insolvency Act);

 

7.1.3                                             exercise in respect of all or
any of the Charged Assets all or any of the powers and remedies given to
mortgagees by the LPA, including the power to take possession of, receive the
benefit of, or sell any of the Charged Assets;

 

7.1.4                                             exercise in the name of the
Chargor (without any further consent or authority from the Chargor) any voting
rights attached to the Securities and all powers given to trustees by sections
40(1) and 40(3) of the Trustee Act 2000 in respect of securities or property
subject to a trust and any other powers or rights exercisable by the registered
holder of the Securities or by the bearer thereof;

 

7.1.5                                             direct that all dividends,
distributions, interest and other monies received by it in respect of the
Securities are paid to it and applied in accordance with clause 10.

 

10

--------------------------------------------------------------------------------


 

8.                                       APPOINTMENT OF A RECEIVER

 

8.1                                 LTSBCF may either under hand of any manager
or by deed appoint any one or more than one person to act as Receiver of those
Charged Assets specified in the appointment.

 

8.2                                 LTSBCF may from time to time fix the
remuneration of any Receiver on such basis as it shall determine.  This may
include a fixed fee or an hourly rate or a commission depending upon the work
and responsibilities assumed by the Receiver and the basis of charging applied
by his firm.  Section 109 LPA shall be varied accordingly.

 

8.3                                 LTSBCF may remove or replace any Receiver
appointed by it.

 

8.4                                 LTSBCF may extend a Receiver’s appointment
to include Charged Assets previously excluded from his appointment.

 

8.5                                 A Receiver will be the agent of the Chargor
and the Chargor will be solely responsible for his acts, omissions, defaults and
remuneration.

 

9.                                       POWERS ON ENFORCEMENT

 

9.1                                 An Administrator will have all the powers
given to him under the Insolvency Act.

 

9.2                                 A Receiver may exercise in respect of the
Charged Assets to which he is appointed:

 

9.2.1                                                the same powers to do, or
to omit to do, in the name of and on behalf of the Chargor, anything which the
Chargor itself could have done or omitted to do with such Charged Assets were
they not the subject of this Debenture and the Chargor were not in insolvency
proceedings;

 

9.2.2                                                all or any powers given to
receivers by the LPA but without any of the restrictions imposed upon the
exercise of those powers by the LPA; or

 

9.2.3                                                notwithstanding that he is
not an administrative receiver, all or any of the powers specified in Schedule 1
to the Insolvency Act.

 

9.3                                 If more than one person is appointed to act
as Receiver, each person may act severally, independent of any other, except to
the extent that LTSBCF states to the contrary in the appointment.  References in
this Debenture to the Receiver are to each and all of them as appropriate.

 

9.4                                 If  LTSBCF enforces this Debenture itself
pursuant to clause 7.1.3 it will have the same powers as a Receiver in respect
of those Charged Assets which are the subject of the enforcement.

 

9.5                                 Except to the extent provided by law, none
of the powers described in this Clause 9 will be affected by an insolvency event
in relation to the Chargor.

 

10.                                 LTSBCF’S POWERS AND PROTECTIONS

 

10.1                           The powers and remedies conferred on LTSBCF as a
mortgagee by the LPA shall not be subject to any of the restrictions imposed by
the LPA upon the exercise of those powers and remedies including those imposed
by sections 103 and 109 LPA.

 

10.2                           LTSBCF may grant or accept surrenders of leases
at a premium or otherwise and grant agreements or options for the same on such
terms as it shall consider expedient and without the need to observe sections 99
and 100 LPA.

 

10.3                           The restrictions on the right of consolidating
mortgages contained in section 93 LPA will not apply to this Debenture.

 

11

--------------------------------------------------------------------------------


 

10.4                           Neither LTSBCF nor any Receiver will be liable to
account as mortgagee in possession of the Charged Assets or be liable for any
loss upon realisation or for any neglect or default of any nature whatsoever for
which a mortgagee may be liable.

 

10.5                           Neither LTSBCF nor any Receiver is obliged to
take any particular action to collect the Chargor’s Invoices and neither shall
be liable to the Chargor for the manner in which it collects or fails to collect
an Invoice.

 

10.6                           If LTSBCF receives notice of any subsequent
Security Interest affecting the Charged Assets then LTSBCF may open a new
account for the Chargor.  If it does not open a new account then, unless it
notifies the Chargor otherwise, it shall be treated as if it had done so at the
time when it received such notice.  From that time onwards all payments received
by LTSBCF in or towards payment of the Secured Liabilities shall be credited (or
be treated as having been credited) to the new account and will not reduce the
amount then due from the Chargor to LTSBCF.

 

11.                                 APPLICATION OF MONIES

 

11.1                           All money received by LTSBCF or any Receiver
under this Debenture will be applied in the following order:

 

11.1.1                                        first, in or towards payment of
liabilities having priority to the Secured Liabilities;

 

11.1.2                                        secondly, in or towards payment of
all costs, charges and expenses incurred in or incidental to the exercise or
performance (or attempted exercise or performance) by LTSBCF of any of the
powers or authorities conferred by or in any other way connected with this
Debenture;

 

11.1.3                                        thirdly, in or towards payment to
the Receiver of his remuneration fixed in accordance with this Debenture;

 

11.1.4                                        fourthly, in or towards payment to
LTSBCF of the Secured Liabilities in such order as LTSBCF in its absolute
discretion thinks fit;

 

11.1.5                                        fifthly, in payment to the Chargor
of any surplus.

 

11.2                           Any surplus shall not carry interest.  The
Receiver or LTSBCF may pay any surplus into any of the Chargor’s bank accounts
including an account opened specifically for such purpose.  LTSBCF shall then
have no further liability for such surplus.

 

11.3                           LTSBCF or the Receiver may credit any monies
received upon realisation of the Charged Assets to a suspense account for so
long and on such basis as LTSBCF or the Receiver may from time to time determine
in order to preserve LTSBCF’s right to prove for the whole of its claim against
the Chargor or any other person liable.

 

11.4                           Subject to the rights of the holder of any prior
ranking Permitted Security Interest or any landlord, any money received by the
Chargor under any insurance of the Charged Assets will be treated as part of the
Charged Assets.  It will be applied at the discretion of LTSBCF either in
reducing the Secured Liabilities or towards making good the loss or damage for
which the money became payable.  Any money received by the Chargor under any
insurance of the Charged Assets shall be held on trust for LTSBCF pending such
application.

 

12.                                 PROTECTION OF THIRD PARTIES

 

12.1                           Any person dealing with LTSBCF or a Receiver may
assume, unless he has actual knowledge to the contrary that:

 

12

--------------------------------------------------------------------------------


 

12.1.1                                        LTSBCF or such Receiver has the
power to do the things which they purport to do; and

 

12.1.2                                        they are exercising their powers
properly.

 

12.2                           All the protections to purchasers by sections 104
and 107 LPA shall apply to any person purchasing from or dealing with any
Receiver or LTSBCF as if the Secured Liabilities had become due and the
statutory power of sale and appointing a receiver in relation to the Charged
Assets had arisen on the date of this Debenture.

 

13.                                 CONTINUING AND ADDITIONAL SECURITY

 

13.1                           This Debenture is a continuing security.  It
secures the ultimate balance of the  Secured Liabilities despite any interim
settlement of account until a final discharge of this Debenture is given by
LTSBCF to the Chargor.

 

13.2                           LTSBCF’s rights under this Debenture are in
addition to any other rights it may have against the Chargor (or any other
person in respect of the Secured Liabilities) under any other document, the
general law or otherwise.  They will not merge with or limit those other rights
or be limited by them.

 

13.3                           LTSBCF is not obliged to make any claim or demand
on the Chargor or any other person or to enforce any guarantee, mortgage or
other security now or in future held by it before enforcing this Debenture and
no action taken or omitted in connection with any such right or instrument shall
discharge, reduce or affect the Chargor’s liability to LTSBCF.  LTSBCF does not
have to account for any money or other asset received pursuant to any such right
or instrument.

 

14.                                 EXPENSES AND INDEMNITIES

 

14.1                           The Chargor will on demand pay:

 

14.1.1                                        all professionals’ fees (including
VAT) and any other costs, charges or expenses (on a full indemnity basis)
incurred by LTSBCF and any Administrator or Receiver; or

 

14.1.2                                        any charge levied by LTSBCF to
compensate it for additional administrative time not reasonably anticipated to
be incurred by it on the date of this Debenture at a rate commensurate with the
complexity of the matter;

 

in either case, in connection with the actual or attempted perfection,
preservation, defence or enforcement of this Debenture or the preservation or
disposal of any Charged Assets or the exercise of any power under this Debenture
or any amendment, waiver, consent or release of this Debenture.

 

14.2                           The Chargor will on demand indemnify LTSBCF, any
Administrator and any Receiver and any of its and their officers and employees
and any attorney, agent or other person appointed by LTSBCF under this Debenture
(each an “Indemnified Party”) in respect of all costs, losses, actions, claims,
expenses, demands or liabilities whether in contract, tort, or otherwise and
whether arising at common law, in equity or by statute which may be incurred by,
or made against any of them at any time relating to or arising directly or
indirectly out of:

 

14.2.1                                        anything done or omitted to be
done in the exercise or purported exercise of the powers contained in this
Debenture; or

 

14.2.2                                        a claim of any kind (including one
relating to the environment) made or asserted against any Indemnified Party
which would not have arisen if this Debenture had not been executed;

 

13

--------------------------------------------------------------------------------


 

14.2.3                                        any breach by the Chargor of any
of its obligations under this Debenture; unless, in the case of 14.2.1 and
14.2.2 it was caused by the negligence or wilful misconduct of the Indemnified
Party.

 

14.3                           Neither LTSBCF nor any Receiver nor any officer
nor employee of either of them shall in any way be liable or responsible to the
Chargor for any loss or liability of any kind arising from any act or omission
by it of any kind (whether as mortgagee in possession or otherwise) in relation
to the Charged Assets, except to the extent caused by its own negligence or
wilful misconduct.

 

15.                                 PAYMENTS

 

15.1                           LTSBCF or any Receiver may convert any money
received under this Debenture (including the proceeds of any previous
conversion) into such currency as LTSBCF or such Receiver may think fit in order
to discharge the Secured Liabilities.  Any such conversion shall be effected at
the then prevailing spot selling rate of exchange of LTSBCF’s bankers for such
other currency against the existing currency.

 

15.2                           If the amount of the currency so converted is
less than the amount of the Secured Liability concerned, the Chargor will
indemnify LTSBCF in respect of that shortfall.

 

15.3                           Any certificate signed by LTSBCF as to any amount
payable under this Debenture at the date of such certificate shall, in the
absence of manifest error, be conclusive evidence of such amount and be binding
on the Chargor.

 

15.4                           All amounts payable by the Chargor under this
Debenture will be paid in full without set off or other deduction.

 

15.5                           LTSBCF may at any time without notice set off
against any Secured Liabilities any amount owed by it to the Chargor.  LTSBCF
may effect such set off by transferring all or any part of any balance standing
to the credit of any of the Chargor’s accounts with it to any other account or
by combining or consolidating such accounts.

 

16.                                 DISCHARGE

 

16.1                          Upon the Secured Liabilities being irrevocably and
unconditionally paid or discharged in full, LTSBCF will, at the request and cost
of the Chargor, release this Debenture. LTSBCF will also transfer to the Chargor
any Charged Assets which have been assigned or transferred to LTSBCF.

 

16.2                          If any payment by the Chargor or any other person
or any release given by LTSBCF is avoided or adjusted pursuant to the Insolvency
Act:

 

16.2.1                                         the Chargor’s liability for the
Secured Liabilities will continue as if the payment, release, avoidance or
adjustment had not occurred; and

 

16.2.2                                         LTSBCF will be entitled to
recover the value or amount of that payment or security from the Chargor as if
the payment, release, avoidance or adjustment had not occurred.

 

17.                                 TRANSFERS AND DISCLOSURES

 

17.1                         LTSBCF may novate or assign this Debenture or
sub-contract or delegate its obligations or duties under it.  References in this
Debenture to LTSBCF includes its successors, assignees and transferees.

 

17.2                         The Chargor may not assign, transfer, delegate or
make any declaration of trust of any of its rights or obligations under this
Debenture.

 

14

--------------------------------------------------------------------------------


 

17.3                           LTSBCF may disclose  any information about the
Chargor and any member of its group and any other person connected or associated
with it to any member of LTSBCF’s group and/or to any person to whom it is
proposing to transfer or assign or has transferred or assigned this Debenture.

 

18.                                 MISCELLANEOUS

 

18.1                           No delay or failure by LTSBCF to exercise any
right or remedy under this Debenture shall impair or operate as a waiver of that
right or remedy.  Any single, partial or defective exercise of any such power,
right or remedy shall not prevent the further exercise of that or any other
right or remedy.

 

18.2                           Any waiver, consent or approval given by LTSBCF
of or under this Debenture will only be effective if given in writing.  Such
waiver, consent or approval shall then only apply for the purpose stated and be
subject to any written terms and conditions imposed by LTSBCF.

 

18.3                           If at any time any one or more of the provisions
of this Debenture is or becomes illegal, invalid or unenforceable in any respect
under the law of any jurisdiction then neither the legality, validity or
enforceability of the remaining provisions of this Debenture nor the legality,
validity or enforceability of such provision under the law of any other
jurisdiction shall be in any way affected or impaired as a result.

 

18.4                           Each Indemnified Party may enforce the terms of
this Debenture in accordance with the Contracts (Rights of Third Parties) Act
1999.  Apart from the Indemnified Parties and  the parties to this Debenture, no
other person may enforce its terms.

 

18.5                           LTSBCF may grant releases of or waivers under
this Debenture and it and the Chargor may agree variations to its terms without
either notifying the Indemnified Parties or obtaining their consent.

 

19.                                 SERVICE OF NOTICES AND PROCESS

 

19.1                           Any notice, request, demand, consent, approval,
notification, instruction, proceedings or other communication from LTSBCF to the
Chargor under this Debenture shall be in writing and may be sent by post,
courier, facsimile or e-mail.  Any such communication shall be addressed to the
Chargor at its address given in this Debenture, its registered office or the
address last known to LTSBCF at which it carried on business and shall be
treated as served:

 

19.1.1                                        if delivered by courier or
personally: at the time of delivery;

 

19.1.2                                        if posted: 48 hours after posting
or upon receipt (whichever is earlier); or

 

19.1.3                                        if sent by fax or  e-mail: at the
time of transmission (unless LTSBCF knows or ought reasonably to have been aware
of a transmission failure).

 

19.2                           Any notice, request or other communication under
this Debenture from the Chargor to LTSBCF must be in writing and sent by first
class post to LTSBCF’s registered office or such other address as LTSBCF advises
the Chargor in writing for this purpose and will be treated as served.

 

19.2.1                                        if it is received during business
hours on a Working Day: on receipt; or

 

19.2.2                                        if it is received outside business
hours or on a day which is not a Working Day: on the first Working Day after
receipt.

 

15

--------------------------------------------------------------------------------


 

20.                                 JURISDICTION

 

20.1                           This Debenture shall be governed by and construed
in accordance with the laws of England.  The Chargor accepts the non-exclusive
jurisdiction of the English Courts in connection with any matter arising under
this Debenture.

 

21.                                 DEFINITIONS AND INTERPRETATION

 

21.1                           Any word whose meaning is defined in the
Receivables Finance Agreement has the same meaning in this Debenture.

 

21.2                           In this Debenture the following words have the
meanings set out opposite them:

 

“Administrator”

 

any person appointed under the Insolvency Act 1986 to manage the Chargor’s
business and assets.

 

 

 

“Charged Assets”

 

the subject matter of the mortgages and charges created by this Debenture and
set out at clause 2.

 

 

 

“Contract of Sale”

 

a contract in any form (including a purchase order) for the sale or hire of
goods and/or provision of services to a Customer under which an Invoice arises.

 

 

 

“Customer”

 

a party under a Contract of Sale obliged to pay the Chargor an Invoice and,
where the context permits, a prospective Customer.

 

 

 

“Default”

 

any of the following events:

(i)                                     LTSBCF makes demand for the payment or
discharge of all or any part of the Secured Liabilities;

 

(ii)                                  the Chargor requests LTSBCF to appoint an
Administrator or a Receiver or to take possession;

 

(iii)                               the Chargor breaches (or is found to have
breached) any of the covenants or warranties given by it to LTSBCF in this
Debenture;

 

(iv)                              the occurrence of a Termination Event.

 

 

 

“Environmental Laws”

 

all laws, directions and regulations and all codes of practice, circulars and
guidance notes issued by any competent authority or agency (whether in the
United Kingdom or elsewhere and whether or not having the force of law)
concerning the protection of the environment or human health, including without
limitation the conservation of natural resources, the production, storage,
transportation, treatment, recycling or disposal of any waste or any noxious,
offensive or dangerous substance or the liability of any person, whether civil
or criminal, for any damage to or pollution of the

 

16

--------------------------------------------------------------------------------


 

 

 

environment or the rectification thereof or any related matters.

 

 

 

“Environmental Licence”

 

any permit, licence, authorisation, consent or other approval required by any
Environmental Law.

 

 

 

“Dispose” or “Disposal”

 

includes sale, transfer, lease, licence, or parting with possession or granting
any interest in.

 

 

 

“Equipment”

 

any plant, machinery and/or other equipment charged to LTSBCF by this Debenture.

 

 

 

“Expenses”

 

those fees, cost, charges and expenses covenanted to be paid by the Chargor in
clause 14.1.

 

 

 

“Indemnified Events”

 

those matters and events in respect of which the Chargor is liable to indemnify
or reimburse LTSBCF, including those referred to in clauses 5.4 and 14.

 

 

 

“Insolvency Act”

 

Insolvency Act 1986 and any secondary legislation made under it.

 

 

 

“Intellectual Property”

 

all patents (including applications, improvements, prolongations, extensions and
right to apply therefor), design rights, trade marks and service marks (whether
registered or unregistered) and applications for the same, copyright, trade,
brand, domain and business names, knowhow, confidential information, trade
secrets, databases and computer software programs and systems and all other
intellectual or intangible property (including the benefit of any licences or
consents relating to any of the above) and all fees, royalties or other rights
derived therefrom or incidental thereto in any part of the world.

 

 

 

“Invoice”

 

means any present, future or contingent obligation (including any tax or duty)
of a Customer to make payment under a Contract of Sale (whether invoiced or not)
and, where the context permits, includes part of an Invoice.

 

 

 

“LPA”

 

Law of Property Act 1925.

 

 

 

“Non Vesting Invoices”

 

all or any Invoices from time to time purported to be assigned to LTSBCF
pursuant to the Receivables Finance Agreement which are not assigned absolutely
to LTSBCF for any reason (and whether or not held on trust for LTSBCF) together
with the Related Rights to such Invoices.

 

 

 

“Nominated Account”

 

any account opened pursuant to clause 4.1.3.

 

 

 

“Other Invoices”

 

all book debts, revenues and claims whether actually or contingently owing to
the Chargor

 

17

--------------------------------------------------------------------------------


 

 

 

whether or not on account of its trading both present and future and including
all choses in action which may give rise to a debt, revenue or claim and any
security held by the Chargor for such debt, revenue or claim and any other
rights relating thereto, such as, reservation of title or an unpaid vendor’s
lien, but excluding:

 

(i)                                     any Invoices assigned to LTSBCF pursuant
to the Receivables Finance Agreement; and

 

(ii)                                  Non Vesting Invoices.

 

 

 

“Permitted Security Interest”

 

any Security Interest specified in Schedule 4 and any lien arising by operation
of law in the ordinary course of trading over property other than land.

 

 

 

“Property”

 

any freehold or leasehold property owned or occupied by the Chargor.

 

 

 

“Receiver”

 

any receiver or receiver and manager who is not an administrative receiver
(within the meaning of section 29(2) Insolvency Act) appointed under this
Debenture.

 

 

 

“Receivables Finance Agreement”

 

the agreement for the sale and purchase of Invoices between the Chargor and
LTSBCF, details of which are set out in Schedule 1 as varied, amended,
supplemented or replaced from time to time.

 

 

 

“Related Rights”

 

has the same meaning as in the Receivables Finance Agreement.

 

 

 

“Remittances”

 

cash, cheques, bills of exchange, negotiable and non-negotiable instruments,
letters of credit, orders, drafts, promissory notes, electronic payments and any
other instruments, methods or forms of payment or engagement.

 

 

 

“Security Interest”

 

any mortgage, charge, pledge, trust, assignment by way of security,
hypothecation, lien, or any other arrangement for the purpose of or having a
similar effect to creating security or any title retention rights or any set off
rights created by agreement.

 

 

 

“Secured Liabilities”

 

all monies (in whatever currency), obligations and liabilities which are from
time to time due, owing or incurred by the Chargor to LTSBCF, whether actually
or contingently, solely or jointly and whether as principal or surety, including
discount charges and interest (as well after as before judgment) commission and
other fees and charges

 

18

--------------------------------------------------------------------------------


 

 

 

at the rates and on the terms agreed between the Chargor and LTSBCF from time to
time, together with all Expenses and all amounts owing in respect of Indemnified
Events plus, in each case, interest at the rate agreed with the Chargor, from
the date the same are incurred to the date of payment in full compounded monthly
or otherwise in accordance with LTSBCF’s usual practice.

 

 

 

“Securities”.

 

all stocks, shares, bonds and securities of any kind whatsoever (including
warrants and options to acquire or subscribe for any of the same) and whether
marketable or not, held by the Chargor now or at any time in the future
including all allotments, rights and benefits at any time accruing, offered or
arising in respect of or incidental to the same and all money or property
accruing or offered at any time by way of dividend, distribution, conversion,
redemption, bonus, preference, option, interest or otherwise in respect thereof.

 

 

 

“Trust Account”

 

any bank account into which Customers are required under the Receivables Finance
Agreement to pay Invoices on which LTSBCF is the only authorised signatory.

 

21.3         In this Debenture:

 

21.3.1                unless the context requires otherwise, the singular
includes the plural and vice versa and any reference to a gender includes any
other gender;

 

21.3.2     headings to clauses are for reference only and shall not affect the
interpretation of this Debenture;

 

21.3.3                references to clauses and to Schedules are to the clauses
of and schedules to this Debenture;

 

21.3.4                references to a “person”, include individuals, firms,
partnerships, corporations, unincorporated bodies and government entities;

 

21.3.5     references to “LTSBCF”, include its  assignees or transferees;

 

21.3.6                references to any Act of Parliament include that Act as
amended, modified or re-enacted from time to time and all rules, regulations,
orders and subordinate legislation made pursuant to it; any provision of this
Debenture which refers to an Act which is amended, may itself be amended in such
manner as LTSBCF may determine to preserve the intended effect of this
Debenture;

 

21.3.7                references to this “Debenture” or any other document are
to this Debenture or that document as from time to time amended, supplemented,
restated, novated or replaced, however fundamentally;

 

21.3.8                references to the “Charged Assets” are to the whole or any
part of such property or assets, as the context requires;

 

19

--------------------------------------------------------------------------------


 

21.3.9                whenever the Chargor is obliged to do something if
required or requested by LTSBCF, it shall do that thing promptly;

 

21.3.10          the meaning of general words introduced by the word “other” or
(followed by the word “including”) shall not be limited by reference to any
preceding (or following) word or enumeration indicating a particular class of
acts, matters or things.

 

21.4                           It is intended that this Debenture takes effect
as a deed even though LTSBCF may only execute it under hand.

 

21.5         This Debenture may be executed in counterparts.

 

21.6                           Any term or phrase defined in the Companies Act
1985 and 2006 (whether capitalised or not) bears the same meaning in this
Debenture.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Receivables Finance Agreement entered into between the Chargor and LTSBCF
dated                             20  .

 

SCHEDULE 2

 

Registered Land

 

Description and Title Numbers

 

SCHEDULE 3

 

Plant and machinery

 

SCHEDULE 4

 

Permitted Security Interests

 

21

--------------------------------------------------------------------------------


 

 

IN WITNESS whereof this Debenture has been executed as a Deed by the Chargor on
the date inserted at the beginning of this Debenture

 

THE CHARGOR

 

EXECUTED AND DELIVERED AS A DEED BY

XCEL POWER SYSTEMS LIMITED

 

acting by

 

 

 

 

 

Name of Director **

 

Signature

 

 

 

 

 

 

 

 

 

Name of Director/Company Secretary **

 

Signature

 

 

 

In the presence of:

 

 

Witness

 

 

 

 

 

 

 

 

Name*:

 

 

 

 

 

 

 

Occupation:

 

 

 

 

 

 

*Witness Signature (only required if the Company is registered with a sole
Director as per the Companies Act 2006)

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

LTSBCF

 

SIGNED and DELIVERED as a Deed on        day
of                                         on behalf of

 

LLOYDS TSB COMMERCIAL FINANCE LIMITED

 

 

)

 

by

1.**

 

)

 

 

 

duly appointed attorney

)

 

 

 

 

)

Attorney (s) for Lloyds TSB Commercial Finance Limited

 

2.**

 

)

 

 

duly appointed attorney

)

 

 

)

 

In the presence of:

 

)

 

 

 

)

 

Signature:

 

)

 

 

 

)

 

Name:**

 

)

Witness (only required if one attorney signs

 

 

)

Occupation:

 

)

 

 

 

)

 

 

--------------------------------------------------------------------------------

Key

**

= insert full names

 

 

 

*

= delete as applicable

 

 

 

22

--------------------------------------------------------------------------------